IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 75 WM 2019
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
LAWRENCE E. LABRYER,                        :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.